ICJ_050_BarcelonaTraction1962_BEL_ESP_1970-02-05_JUD_01_ME_03_FR.txt. 54

OPINION INDIVIDUELLE
DE M. BUSTAMANTE Y RIVERO, PRESIDENT

Je souscris aux motifs sur lesquels la Cour fonde son arrêt en l’affaire
de la Barcelona Traction. Toutefois, certains aspects très particuliers de
cette affaire m'inspirent quelques réflexions complémentaires touchant
le problème du droit applicable et je crois devoir les exposer en tant
quwéléments intéressant la doctrine. Je considère d’autre part que la
question de l’épuisement des recours internes, que soulevait la quatrième
exception préliminaire au premier stade de la procédure, aurait pu être
prise en considération dans les motifs et mentionnée dans la décision de
la Cour. Je me propose donc d'examiner succinctement ces deux points
dans les paragraphes qui suivent.

1. En l’espèce, la requête se fonde sur le principe de droit international
qui reconnaît à chaque Etat, sous certaines conditions, le pouvoir de
protection diplomatique de ses ressortissants ayant subi à l'étranger une
lésion affectant leurs personnes ou leurs droits, en violation du droit
international. S'appuyant sur ce principe, la requête du Gouvernement
belge, déposée le 19 juin 1962 pour le compte de certains ressortissants
belges actionnaires de la Barcelona Traction, a trait aux responsabilités
qui, de l’avis du demandeur, doivent être imputées au Gouvernement
espagnol. Ces responsabilités découleraient, d’une part, de la déclaration
de faillite prononcée par le juge de Reus, le 12 février 1948, contre la
société holding Barcelona Traction, Light and Power Company, Limited,
de nationalité canadienne, laquelle exerçait des activités en Espagne par
l'intermédiaire de diverses sociétés filiales. Elles tiendraient d’autre part
au traitement prétendument abusif infligé à ce groupe de sociétés par les
autorités administratives et judiciaires espagnoles avant et après la
déclaration de faillite.

Le caractère de holding de la Barcelona Traction a été admis par les
deux Parties; il est établi, notamment, par les documents reproduits dans
les appendices 1 et 2 à l’annexe 22 et l’annexe 23 du mémoire belge.

De ce fait, la requête entraîne la nécessité d'examiner, entre autres
points capitaux, si le caractère de holding de la société Barcelona Traction
peut avoir une influence particulière sur le régime de protection diploma-

35
55 BARCELONA TRACTION (OP. IND. BUSTAMANTE Y RIVERO)

tique de ladite société et même sur l'étendue de la responsabilité de l'Etat
incriminé. Cet examen fait ressortir absence presque totale de règles
spécifiques de droit international général ou conventionnel applicables
aux holdings transnationaux et montre pourquoi, en conséquence, les
juges se heurtent à la difficulté qu’ils peuvent avoir à déterminer dans
chaque cas le droit applicable, à moins qu'ils ne se voient contraints
d’invoquer des analogies contestables tirées du droit interne ou des nor-
mes du droit international privé dont la pertinence est discutable. Une
analyse sommaire de la façon dont les holdings faussent le mécanisme
légalement établi de la société anonyme aide sans doute à mieux apprécier
le problème.

2. L'institution de la société anonyme, destinée à remplacer les an-
ciennes sociétés de personnes, a été une création du droit interne conçue
dans le domaine purement national en vue d'élargir les possibilités
financières et le champ des activités sociales. Chaque législation a donc
établi les règles régissant la structure et le fonctionnement des sociétés
commerciales sur le territoire national, mais toujours dans le souci de
leur attribuer le caractère de personnes juridiques autonomes, distinctes
des personnes de leurs actionnaires. Cependant, à un certain moment,
l'expansion économique mondiale, doublement stimulée par l’accroisse-
ment des besoins et l'abondance des capitaux à investir, a multiplié les
rapports d’interdépendance financière des Etats et démontré, partant,
que le champ d’action purement national de la société commerciale
classique était désormais insuffisant. Le holding est alors apparu comme
une expression du nouveau caractère transnational de la société. C’est
ainsi que le centre de gravité des affaires commerciales et boursières s’est
vu souvent transféré du domaine du droit privé au domaine international.

Néanmoins, cette évolution pratique de la vie économique contem-
poraine ne s’est pas traduite, sur le plan législatif, par l'apparition d’une
institution de forme juridique nouvelle. Pour la réaliser, on a tout
simplement emprunté l’apparence déjà familière de la société anonyme,
bien que le holding ait introduit dans cette institution un élément hétéro-
gène et contraire à sa nature même, en refusant une véritable personnalité
juridique indépendante aux sociétés filiales du groupe constituant le
holding et en les plaçant entièrement sous l’autorité de la société mère
ou chef de groupe, détentrice de la totalité ou d’une majorité de leurs
actions. En fait, cette situation s’instaure sans qu’une altération visible
de la structure et des fonctions des sociétés filiales soit extérieurement
perceptible: ce qui unit le groupe constituant le holding n’est générale-
ment qu’un lien invisible, un réseau de maillons cachés faits des décisions
des organes de l’administration centrale qui «rayonnent» vers les ad-
ministrateurs des filiales chargés de les faire exécuter. Ce système permet,
de plus, à l’entité centrale du holding de ne pas être forcément enregistrée
ou de ne pas sembler exercer des activités dans le pays où les capitaux
sont investis: il suffira que les sociétés filiales y apparaissent en tant que

56
56 BARCELONA TRACTION (OP. IND. BUSTAMANTE Y RIVERO)

personnes juridiques indépendantes. D’où une certaine possibilité d’élu-
der les responsabilités.

3. Cette réalité objective du comportement des holdings — qui repré-
sente le cas le plus général — ne correspond pas, à mon avis, aux exigences
normales d’un état de droit. L'historique qui précède montre que (pour
les raisons indiquées), la conception du hoiding a répondu à une intention
ou à une préoccupation unilatérale des investisseurs qui, soucieux avant
tout de leurs seuls intérêts, reléguèrent au dernier plan la situation
juridique des sociétés filiales et les lois du pays de placement. Ii faut
toutefois considérer que la protection diplomatique d'étrangers qui
exercent des activités dans un Etat établit une relation bilatérale dans
laquelle un dualisme corrélatif de droits et d’obligations entre en jeu:
ceux de l'Etat protecteur par rapport à ceux de l'Etat où l’investissement
est réalisé. On voit mal comment les modalités de cette relation pourraient
être définies si un lien juridique n’a pas été établi au préalable entre le
holding qui fait l’objet de la protection diplomatique et l'Etat dont les
actes sont incriminés. Sitôt que le holding franchit une frontière pour
pénétrer sur le territoire d’un autre Etat, il se transforme par le fait
même en une institution de droit international privé dont le fonctionne-
ment exigerait — pour être équitablement garanti — la formulation de
principes et de règles définissant les intérêts réciproques des sociétés
auxiliaires et de la centrale du groupe, ainsi que les relations et devoirs
de la société mère à l’égard des Etats où les filiales ont leur domicile
social et où elles exercent leur activité. Tout autre système organique se
heurte aux principes de l'égalité des personnes morales et du pouvoir
d’imperium de l'Etat sur son territoire. Certes, quelques normes juridiques
peuvent être trouvées ici et là à ce sujet; mais, malgré importance du
problème, on peut dire que ni les systèmes légaux des Etats ni les organes
légiférants de la communauté internationale n’ont encore réussi à appré-
hender cette réalité insaisissable des holdings, pour la faire entrer dans
le cadre d’une législation suffisamment explicite et précise. Dans le droit
interne, on a pris certaines mesures de précaution, d’ailleurs assez isolées,
en obligeant par exemple les sociétés mères à présenter des bilans consoli-
dés qui reprennent sommairement les bilans individuels des filiales.
L’exportation des recettes donne lieu également à des mesures de contrôle,
afin d’évitér que ceux qui n’ont pas la qualité d'investisseurs ou de
contribuables puissent pratiquer l'évasion fiscale. Enfin, certaines
législations imposent aux sociétés anonymes étrangères l’obligation de
s'inscrire au registre du commerce national avant d’exercer une activité
dans l'Etat où l’investissement a lieu. Mais toutes ces dispositions n’ont
jamais qu’une efficacité partielle et leur caractère isolé interdit toute
systématisation. Quand la transnationalité intervient, la question du
droit applicable soulève des problèmes particulièrement épineux et
prétant à controverse, par exemple celui de l'attribution de la compétence
juridictionnelle entre les Etats où sont établies les diverses sociétés du
groupe. On peut d’ailleurs poser d’autres questions, plus graves encore, et

57
57 BARCELONA TRACTION (OP. IND. BUSTAMANTE Y RIVERO)

se demander, par exemple, si le holding non enregistré ni domicilié dans
le pays d'exploitation peut se prévaloir du droit de protection diploma-
tique; ou si, dans le même cas, le principe de la responsabilité de l'Etat
incriminé joue en entier ou seulement au profit de certaines des filiales.
Toute cette matière, en somme, se ressent, sur le plan international, de
Pexistence de lacunes du droit qu'il serait bon de combler soit par voie
conventionnelle au moyen d’accords bilatéraux ou multilatéraux, soit par
l'apparition éventuelle — peu probable en l'espèce — d’un droit cou-
tumier.

4. Entre temps et devant cette réalité, on ne peut essayer de résoudre
les différends résultant du développement insuffisant du droit, au point
actuel de son évolution, qu’en les soumettant à l’appréciation des
tribunaux internes. Mais au fur et à mesure que les vides de la législation
se font plus nombreux, la tâche du juge devient plus difficile et ressemble
de plus en plus à une véritable œuvre de législateur toujours dangereuse
et déplacée de sa part. C’est sans doute pour cette raison que dans le
cas d’espèce la procédure de faillite de la Barcelona Traction en Espagne
a donné lieu à de nombreux épisodes controversés où les critiques acerbes
vont de pair avec les justifications contestables. Etant donné l’orientation
que la Cour a donnée à l’arrêt qu’elle rend aujourd’hui, il n’est pas
possible d’aborder le fond du litige afin d'examiner les griefs concernant
le déni de justice dénoncé par la Belgique; mais, à mon avis, cela ne
dispense pas le juge international de l'obligation de souligner la position
objective du problème de principe, c’est-à-dire le décalage qui existe entre
le développement de certains phénomènes de la vie économique inter-
nationale tels que les groupements de sociétés anonymes appelés holdings
et l’évolution du droit applicable. Cette évolution est en retard; et les
lacunes juridiques qui se présentent de ce fait peuvent éventuellement
perturber la bonne marche de la justice.

5. La question préliminaire de l'épuisement des recours du droit
interne espagnol, qui fut jointe au fond par l’arrêt de la Cour rendu
en 1964, n’a pas perdu pour autant son caractère de question préalable.
En effet, la règle pertinente du droit international établit qu’une demande
fondée sur le principe de la protection diplomatique des ressortissants
étrangers n’est en état d’être résolue que s’il est démontré que les recours
de la législation interne ont été épuisés. De ce fait, je crois que la Cour
aurait pu inclure l’examen de cette question dans son arrêt, puisque à
proprement parler ce sujet ne fait que compléter l’autre concernant le
jus standi de la Belgique. Même en supposant que cet Etat eût prouvé sa

58
58 BARCELONA TRACTION (OP. IND. BUSTAMANTE Y RIVERO)

capacité d’agir pour le compte des actionnaires de la Barcelona Traction,
les griefs essentiels avancés dans sa requéte ne pourraient étre examinés
par la Cour que si l’épuisement des voies internes de réclamation avait
été préalablement prouvé.

Il faut en tout cas noter que, b'en que la question des divers recours
procéduraux à employer soit étroitement liée au fond de la réclamation
belge, la Cour a décidé que, le jus standi du Gouvernement belge n’étant
pas démontré, elle doit s’abstenir d’examiner dans l’arrêt le fond du
litige. Néanmoins, et tout en respectant cette décision, il est toujours
loisible, pour ce qui concerne la règle de l'épuisement des recours internes,
de raisonner en faisant la distinction indispensable pour que, au moment
de résoudre le problème purement procédural, il ne puisse se produire
aucune interférence d'éléments impliquant une décision sur le fond.

6. La première question à envisager à ce sujet consiste à déterminer
quelles sont, dans le cas d’espèce, les personnes soumises à l'obligation
d’épuiser les recours internes. En principe, cette obligation incombe à
ceux qui formulent la plainte à raison de préjudices lésant prétendument
leurs droits ou leurs intérêts. En 1958, la Belgique a présenté une première
requête pour le compte de la Barcelona Traction; mais après son désiste-
ment, survenu en 1961, le même Etat a introduit une nouvelle requête
en 1962, pour le compte, cette fois, des actionnaires de ladite société.
A partir de ce moment, la charge de l’obligation d’épuiser les recours
s’imposait, sans aucun doute, aux actionnaires intéressés. A mon avis,
il faut néanmoins considérer comme exercés au profit des actionnaires
tous les recours intentés par la société faillie avant la date de la seconde
requête et cela pour de bonnes raisons de droit. Les actes illicites repro-
chés au pouvoir judiciaire espagnol étaient les mêmes dans l’une et
l’autre requête. Si l’obligation de donner aux juges espagnols une possi-
bilité de rectifier ces actes — comme le veut l’esprit de la règle — avait
déjà été observée une première fois par la société lésée, il paraît clair
que l'exercice des mêmes recours par les demandeurs à la deuxième
requête ne serait plus nécessaire, voire impossible, si le passage du temps
avait entraîné l’expiration des délais légaux. Dans la logique de ce
raisonnement, les omissions de la société faillie pendant la première
période sont opposables aux actionnaires protégés en vertu de la seconde
requête.

7. Mon impression générale est la suivante: il est certain que, dans le
cours de la procédure judiciaire qui s’est déroulée en Espagne, la Barce-
lona Traction et d’autres personnes et entités qui faisaient cause commune
avec elle ont fait usage d’un nombre considérable de recours en vue de
faire réformer les décisions des autorités espagnoles qu’elles estimaient
injustes. I] n’en est pas moins vrai que, d’un côté, ces intéressés n’ont pas
observé en toutes circonstances certains principes généraux qui font l’es-
sence de la règle de l’épuisement des recours internes; que d’un autre
côté ils ont omis d'exercer certains recours valables ou n’ont pas mené

59
59 BARCELONA TRACTION (OP. IND. BUSTAMANTE Y RIVERO)

jusqu’au bout d’autres recours qu’ils avaient entamés mais qu'ils n’ont
pas portés jusqu'aux dernières instances; et finalement, que certaines des
personnes physiques ou morales qui ont intenté divers recours n’avaient
juridiquement aucune chance de réussite car elles n’étaient pas habilitées
à entamer de telles actions d’après la loi espagnole. Par exemple: on sait
que dans la procédure de faillite seuls le failli et les créanciers jouissent
du droit d’être admis au prétoire; en fait, des personnes qui ne possé-
daient pas ou n’invoquaient pas ces qualités ont introduit certains recours.

Sur un autre point, la règle de droit est claire quant au fait que c’est
uniquement au juge et non pas à la partie intéressée qu’il appartient de
décider si un recours prévu par la loi doit ou non être exercé dans la
pratique. Pour pouvoir s’en abstenir, il ne suffit pas à cette partie de pré-
juger le résultat et de considérer le succès comme improbable, soit qu’il
existe des précédents adverses, soit qu’on présume la partialité des juges.
Il me semble que la défense, du côté belge, s’est beaucoup fiée dans cer-
taines circonstances à son propre jugement pour apprécier la pertinence
ou la viabilité des recours, et cela sans soumettre, comme il le fallait, la
décision aux tribunaux.

8. Après avoir rappelé ces questions de principe, il me paraît utile
d'examiner quels sont les principaux recours dont le non-exercice doit,
à mon avis, être considéré comme une omission dont la partie belge
serait responsable.

Pour ce qui est des recours administratifs, ceux qui ont été négligés
concernent spécialement les décisions par lesquelles l’Institut espagnol
de monnaie étrangère refusa l'octroi des devises qui eussent permis de
donner effet aux divers plans d’arrangement envisagés entre la Barcelona
Traction et ses obligataires, et plus particulièrement l’approbation du
dernier plan d’arrangement qui prévoyait — au prix d’une perte con-
sidérable — la conversion en monnaie espagnole de certaines obligations
en monnaie étrangère. La réglementation alors en vigueur en Espagne
donnait aux particuliers la faculté de demander aux autorités compétentes
les autorisations nécessaires: il est donc évident, conformément aux
principes bien établis en matière de hiérarchie administrative, que tout
refus d’autorisation de cette nature pouvait faire l’objet d’un recours
devant l’autorité supérieure. Les refus de l'IEME auraient dû, en consé-
quence, provoquer des réclamations de la partie intéressée devant le
ministre du commerce, dont l’Institut dépendait directement. En outre,
ce type de recours, dit hiérarchique, est indispensable si l’on veut que
plus tard le recours contentieux-administratif puisse être admis.

On a allégué que certaines décisions administratives ne sont susceptibles
d’aucun recours si elles relèvent du pouvoir discrétionnaire de l’autorité
qui les prend, car ce pouvoir, par sa nature même, exclut toute possibilité
de réformation. Mais la procédure a montré que, dans la jurisprudence
administrative espagnole, on trouve des précédents au sujet de recours
qui ont été introduits et admis contre des décisions de ce genre, car le

60
60 BARCELONA TRACTION (OP. IND. BUSTAMANTE Y RIVERO)

pouvoir discrétionnaire n’implique nullement l'arbitraire et seule l’auto-
rité supérieure est en mesure de discerner si le fonctionnaire subalterne
a outrepassé les limites d’une discrétion raisonnable pour s’aventurer
dans le domaine illicite de l'arbitraire ou d’une injuste discrimination.

Pour ce qui est du recours contentieux-administratif, on peut dire qu’il
constitue le point culminant de la procédure purement administrative.
Quand les recours devant les autorités administratives ont été épuisés
jusqu’au bout, la voie du contentieux administratif reste ouverte et pré-
sente cet avantage que cette matière est du ressort du Tribunal suprême.
Certes, pour accéder à cette nouvelle voie, il aurait fallu, dans le cas
d’espèce, que la partie intéressée fasse au préalable appel devant le mi-
nistre contre les résolutions de l’IEME, afin d’obtenir une décision de
l'instance administrative la plus haute, c’est-à-dire une décision irrévo-
cable. Ce recours n’a pas été exercé; et son exercice fait défaut spéciale-
ment à propos du refus de l’autorisation d’exécuter le dernier plan d’ar-
rangement, tendant au paiement des obligations en pesetas car, dans ce
cas, la société filiale Ebro a soutenu qu’elle avait été l’objet d’une discri-
mination injuste de la part des autorités administratives, par rapport à
d’autres entités.

9. Pour ce qui est des recours judiciaires, je dois me référer pour com-
mencer au recours d'opposition contre le jugement de faillite (auto de
quiebra), recours prévu par l’article 1028 du code de commerce espagnol
et par l’article 1326 du code de procédure civile. Le premier de ces articles
fixe un délai de huit jours pour l'introduction du recours, à partir de la
publication du jugement de faillite. Le 17 mars 1948, aucune opposition
n’ayant été formée, le juge de Reus prononça une décision déclarant
définitif et passé en force de chose jugée le jugement de faillite du 12 février
1948 rendu au sujet de la Barcelona Traction. Les écritures montrent que
cette société de Toronto avait eu connaissance, par des voies extrajudi-
ciaires, de la déclaration de faillite en Espagne, deux jours après le pro-
noncé: du jugement de Reus; que les journaux de Toronto, de Montréal
et de Londres publièrent des informations à ce sujet, à partir du 14 février;
que des représentants ou des actionnaires de la société à Toronto et à
Madrid avaient, dans des déclarations à la presse, fait allusion à la mise
en faillite au cours du mois de février; que le 1°* mars, le président de la
société adressa, au nom du conseil d'administration, une circulaire aux
porteurs d’obligations concernant la déclaration de faillite; et que la
société avait délivré une procuration pour comparaître judiciairement en
Espagne le 9 mars (voir exceptions préliminaires, ann. 81). Il ne fait donc
aucun doute que sur un plan extrajudiciaire ou de fait la Barcelona Trac-
tion aurait été en mesure d’ester en justice et de faire opposition au juge-
ment de faillite bien avant la décision prise par le juge de Reus le 17 mars.
Cependant la procédure de faillite a donné lieu à une controverse entre
les Parties au sujet de deux points de droit: l'absence de notification au
failli du jugement du 12 février à son domicile de Toronto (art. 260 du

61
61 BARCELONA TRACTION (OP. IND. BUSTAMANTE Y RIVERO)

code de procédure civile) et l’irrégularité substantielle que la Belgique
attache au mode de publication dudit jugement, qui n’eut lieu qu’en
Espagne et jamais à Toronto où la société faillie avait son domicile.
Le Gouvernement belge soutient que, dans ces conditions, le délai légal
pour entamer le recours d’opposition n’a pas commencé à courir. En
réalité la Barcelona Traction n’a fait opposition à la faillite qu'au mois
de juin 1948. Le Gouvernement espagnol estime que les filiales de la
Barcelona Traction ayant leur domicile et leurs activités en Espagne, la
publication à l’étranger n’était pas justifiée. La Cour n’aurait pu trancher
ces points controversés qu’en examinant les décisions pertinentes des
tribunaux locaux favorables au point de vue espagnol, en vue d’établir
si l’on peut ou non imputer à ceux-ci un déni de justice du point de vue
international; ce qui eût signifié statuer sur le fond de l’affaire. Etant
donné qu’un tel prononcé a été exclu par l’arrêt, je dois m’abstenir de
prendre position sur le point de savoir si la Partie belge a ou non exercé
d’une façon régulière et en temps opportun le recours interne d’opposi-
tion au jugement de faillite.

10. L’ordonnance judiciaire du 17 mars 1948, qui confirmait définitive-
ment les effets du jugement de faillite du 12 février, avait sans doute un
caractère très grave car elle ouvrait la voie à la vente des biens du failli.
Les recours introduits par les filiales contre cette ordonnance étaient
paralysés, conformément à la loi, comme conséquence du déclinatoire
Boter: il fallait donc faire appel à une autre sorte de recours, en vue
d'éviter ou d’ajourner la vente. Un des seuls recours susceptibles d’avoir
cet effet était le recours en revisiôn (art. 1796 et suiv. du code de procédure
civile). Celui-ci, d’après la loi, peut notamment être exercé si le jugement
devenu définitif a été rendu «à la suite d’une subornation, violence ou
autre manœuvre frauduleuse » (article cité ci-dessus, par. 4). À ce propos,
la requête fait état d’arbitraire, de partialité, de mépris du principe de
légalité des parties, en somme d’une «volonté arrêtée», de la part de
certaines autorités judiciaires espagnoles, « de favoriser les desseins » per-
sonnels des adversaires de la Barcelona Traction. Ces vices, de l’avis de
la Belgique, dépassent le caractère de simples négligences, d’erreurs
grossiéres ou d’imperfections de la législation applicable. Se référant plus
précisément au jugement de faillite prononcé par le juge de Reus, la Bel-
gique a parlé de «connivence flagrante » entre ce juge et les demandeurs
de la faillite (réplique, par. 26) et, dans les plaidoiries, du manque de
scrupules du tribunal. Ii est donc soutenu sans équivoque qu'il y a eu dol
ou fraude.

La Belgique a soulevé diverses objections quant à la pertinence et à
l'efficacité du recours en revision.

Premièrement, elle affirme que la revisidn n’est possible, selon la loi
espagnole, que contre une sentencia firme, c’est-à-dire contre un juge-
ment se prononçant définitivement sur une action ou une demande: et

62
62 BARCELONA TRACTION (OP. IND. BUSTAMANTE Y RIVERO)

que, même dans la terminologie espagnole, le jugement de faillite n’est
qu'un auto, c’est-à-dire une décision qui ne met pas fin au litige comme le
fait la sentencia où jugement, mais seulement à un incident ou à un aspect
partiel de l'affaire.

Cette allégation pourrait paraître fondée du point du vue strictement
terminologique, mais en fait la procédure de faillite possède quant au
fond une structure tout à fait particulière et différente de celle de la
procédure ordinaire avec ses trois étapes classiques de demande et réponse
à la demande, production des preuves et arrêt. Dans la faillite, la procé-
dure est divisée en cinq «sections » faisant l’objet de «pièces » séparées
(art. 1321 et 1322 du code de procédure civile). La première section est
relative au jugement de faillite, aux dispositions accessoires concernant
son exécution et au concordat; la deuxième à l’administration de la
faillite; la troisiéme aux effets rétroactifs de la faillite; la quatrième à la
reconnaissance et au rang des créances et la cinquième à la qualification
de la faillite et à la réhabilitation du failli. L’objet de chacune de ces
sections formant des cahiers séparés est nettement différencié et, dans
chacune d'elles, des décisions indépendantes, ayant force de chose jugée,
peuvent être rendues. Dans ce sens, le jugement (auto) de faillite peut
être en bonne doctrine assimilé à une sentencia, notamment quand ce
jugement est devenu définitif (firme) par décision judiciaire expresse,
soit qu’il n’ait pas été fait opposition, soit que l’opposition ait été rejetée.
Il est exact alors de dire que dans ce cas, le sort ou l'orientation définitive
de l’action est réglé. Le jugement de faillite, une fois passé en force de
chose jugée, déclenche automatiquement toutes les mesures d’exécution
qui doivent mettre fin à la procédure: liquidation de l’actif, paiement du
passif, distribution du reliquat s’il y en a un. Les effets dudit jugement sont
ceux d’une vraie sentencia. Finalement (et ceci est décisif), l'examen du
Titre XIII, Livre II du code de procédure civile permet de constater que
l’article 1330, en accord avec l’article 755, donne le nom de sentencia à la
décision du juge qui tranche, après la présentation des preuves, l'incident
d’opposition au jugement de faillite. En vertu de la loi, la décision qui,
à défaut d'opposition, reconnaît audit jugement l’autorité de la chose
jugée, possède exactement le même caractère et la même portée qu’une
sentencia (voir art. 408).

Je crois donc que le recours en revision peut être exercé contre un auto
déclaratoire de la faillite car celui-ci possède les caractères d’une vraie
sentencia. En tout cas, si un doute pouvait subsister, la règle de l’épuise-
ment exigeait que le recours soit tenté par la partie intéressée, car seul le
juge peut se prononcer au sujet de sa recevabilité.

D’autres réserves encore ont été exprimées par la Belgique à propos de
la possibilité de faire valoir le motif de revision relatif à l’existence de
manœuvres frauduleuses dans la procédure. Bien qu’au stade des der-
nières plaidoiries les conseils belges aient visiblement atténué les accusa-

63
63 BARCELONA TRACTION (OP. IND. BUSTAMANTE Y RIVERO)

tions formulées dans les écritures contre certaines autorités du pouvoir
judiciaire espagnol, il n’y a pas eu rétractation formelle à leur sujet.
Ces accusations subsistent donc et, aux fins de la règle de l’épuisement
des recours internes, il aurait failu fournir des preuves pour qu’il soit
possible d’établir si la procédure avait ou non été viciée par ces irrégula-
rités. C’était d’autant plus indispensable en l’espèce que la démonstration
des faits allégués aurait eu comme conséquence immédiate annulation
des actes de procédure entachés de vice, c’est-à-dire le redressement de la
situation juridique, qui est précisément l’objet de la règle. On voit donc
comment, du point de vue international, les résultats du recours en re-
vision revêtent une importance capitale quand il s’agit ultérieurement
d'établir l’existence ou la non-existence de la responsabilité de l'Etat.

La partie belge prévoyait néanmoins des difficultés quant à la possibilité
d'obtenir des preuves tangibles des accusations de malhonnéteté. Mais
elle avait toujours à sa disposition, contre les autorités incriminées, le
recours préalable en responsabilité civile (code de procédure civile, art.
903 et suiv.), qui eût permis d'établir si, éventuellement, une responsabilité
pénale était ou non en cause (art. 918 dudit code). Dans l’affirmative, la
pertinence du recours en revision aurait été incontestable. En somme,
Pomission de ce recours a créé un vide légal dont la responsabilité in-
combe à la Partie demanderesse. La règle de l’épuisement n’a pas été
respectée.

11. On pourrait également examiner le cas d’autres recours qui n’ont
pas été introduits ou qui l’ont été dans des conditions irrégulières ou en
dehors des délais prescrits, par la Barcelona Traction, la Sidro et la
Sofina ou d’autres entités défendant les intérêts de la société faillie.
On pourrait analyser à ce titre certains recours visant par exemple la
contestation de la compétence des tribunaux et la mise en cause de cer-
tains aspects du cahier des charges. Il me semble, d’autre part, démontré
par les écritures et les plaidoiries que quelques-uns des recours entamés
au nom de la Barcelona Traction n’ont pas été poursuivis jusqu’au bout,
c’est-à-dire jusqu’à l’obtention d’une décision définitive de l’instance
supérieure. D’autres n’ont été épuisés qu'après le commencement de la
procédure internationale devant la Cour. Néanmoins, je n’estime pas
indispensable d’entrer dans des détails à ce propos: je me borne à sou-
ligner que les recours que je viens d’examiner ne Vont été qu’à titre
d’exemples cités sans intention d’en donner une énumération complète;
en effet, ce problème ayant été exclu de l’arrêt, une étude plus approfondie
de tous ses aspects serait dépourvue d’utilité pratique. L’essentiel est que,
certains des recours internes qui étaient ouverts n’ayant pas été intentés
ou dûment menés à leur terme, les conditions ne sont pas remplies pour
que la protection diplomatique puisse se poursuivre par la voie judiciaire.

(Signé) J. L. BUSTAMANTE Y RIVERO.

64
